Exhibit 10.10

 

For participants subject to $1 million limit

 

Terms of Performance Retention Award

Four Year Installment Vesting

Granted on February 9, 2012

 

The Assured Guaranty Ltd. (the “Company”) Performance Retention Award amounts
described in the enclosed letter (the “Award Letter”) dated February 9, 2012
(the “Grant Date”) will be payable in accordance with the following Terms of
Performance Retention Award (the “Award Terms”).  Under the following Award
Terms, the Principal Amount is divided into three installments, and a different
Performance Period is established with respect to each Installment, under
paragraph 1 below.  The Performance Retention Award (sometimes referred to as
the “Award” or “Award Payment”) will be a cash distribution payable with respect
to the Installment for each Performance Period, with the amount determined under
paragraph 2 below, subject to the vesting restrictions under paragraph 3 below. 
Payment of the Award will be due on the Payment Date determined under paragraph
4 below (subject to paragraphs 2(b) and 2(c)).  Paragraph 5 establishes
rules for death, disability, and retirement.  Paragraph 7 provides certain
definitions that apply to these Award Terms.

 

1.  Performance Period and Installments.  The Principal Amount is divided into
three Installments.  The Performance Period for each Installment, and the
Principal Portion of each such Installment, is set forth in the following
schedule (provided that the determination of the Performance Periods will be
subject to paragraph 5):

 

Installment 
Number:

 

First Day of 
Performance 
Period:

 

Last Day of Performance 
Period:

 

Portion of Principal 
Amount Attributable to 
Installment:

 

 

 

 

 

 

 

1

 

January 1, 2012

 

December 31, 2013

 

25% of Principal Amount

 

 

 

 

 

 

 

2

 

January 1, 2012

 

December 31, 2014

 

25% of Principal Amount

 

 

 

 

 

 

 

3

 

January 1, 2012

 

December 31, 2015

 

50% of Principal Amount

 

2.  Amount of Payment.  The Award Payments will be subject to paragraph 3 and to
the following:

 

(a)                                  The Award Payment for each Installment will
equal the sum of the amounts described in paragraph (i) below and paragraph
(ii) below:

 

--------------------------------------------------------------------------------


 

(i)  The product of (A) 50% of the Portion of the Principal Amount attributable
to that Installment, multiplied by (B) a fraction, converted to an equivalent
percentage, the numerator of which is the Company’s per-share Adjusted Book
Value as of the last day of the applicable Performance Period and the
denominator of which is the Company’s per-share Adjusted Book Value as of the
first day of the applicable Performance Period.

 

(ii)  The product of (A) 50% of the Portion of the Principal Amount attributable
to that Installment, multiplied by (B) a percentage equal to 100% plus (or minus
if negative) the Company’s Operating Return on Equity for the Performance Period
attributable to that Installment.

 

(b)                                 The amount determined under both paragraph
(a)(i) above and paragraph (a)(ii) above will be zero if both of the following
are true:

 

(i)  the percentage described in paragraph (a)(i)(B) for the Performance Period
to which the Award is attributable is less than 100%; and

 

(ii)  the percentage described in paragraph (a)(ii)(B) above for the Performance
Period to which the Award is attributable is less than the sum of: (A) 100% plus
(B) the product of 3% multiplied by the number of years and fractional years in
the applicable Performance Period.

 

(c)                                  Notwithstanding the foregoing provisions of
this paragraph 2 (but subject to the provisions of paragraph 5), if:

 

(i)  by reason of paragraph (b) above, the Participant receives no payment with
respect to the Installment for either the Performance Period ending December 31,
2013 or December 31, 2014 (each, a “Prior Performance Period”);

 

(ii)  in a subsequent Performance Period under this Agreement (the “Subsequent
Performance Period”), either or both of paragraph (b)(i) and (b)(ii) above are
satisfied; and

 

(iii)  the Participant’s Date of Termination has not occurred during the
Subsequent Performance Period;

 

then, as soon as practicable after the end of the Subsequent Performance Period
(and notwithstanding the provisions of paragraph 4), the Participant will
receive the payment (without interest) he would have received for the Prior
Performance Period if paragraph (b) above had not been applicable to him for the
Prior Performance Period.

 

3.  Vesting and Forfeitures.  Vesting of the Award Payment is subject to
paragraph 5 and to the following:

 

2

--------------------------------------------------------------------------------


 

(a)                                  If, in accordance with the following
provisions of this paragraph 3, the Participant is vested in the Award Payment
for any Performance Period, the Award Payment (if any) for that Performance
Period will be due on the Payment Date as described in paragraph 4, subject to
the terms of the Plan and these Award Terms.  If the Participant is not vested
in the Award for a Performance Period, the Participant will forfeit that Award.

 

(b)                                 If, with respect to any Installment, the
Participant’s Date of Termination does not occur before the last day of the
Performance Period for that Installment, the Participant will be vested in the
Award Payment.  Subject to paragraph 5, if the Participant’s Date of Termination
occurs before the last day of the Performance Period for that Installment, the
Participant will not be vested in the Award Payment for that Installment.

 

4.  Payment Date.

 

(a)                                  Except as otherwise provided in this
paragraph 4, and subject to paragraphs 2(b), 2(c), and 5, the Participant’s
Award Payment attributable to any Installment will be due on the last day of the
Performance Period with respect to that Installment (the “Payment Date” with
respect to that Installment).

 

(b)                                 The Award will be paid to the Participant in
a cash lump sum in US dollars.  Payment will be due on the Payment Date, and
will be paid no later than the 15th day of the third month following the end of
the Participant’s first taxable year in which the right to the payment is no
longer subject to a substantial risk of forfeiture (as determined in accordance
with Treas. Reg. §1.409A-1(b)(4)).

 

(c)                                  Notwithstanding the foregoing, except in
the case of a Performance Period ending by reason of the Participant’s death or
Permanent Disability, no payment will be made unless, on or before the date of
payment, the Committee has certified that the performance goals for the
Performance Period and any other material provisions of the Award Terms have in
fact been satisfied.

 

5.  Death, Disability and Retirement.  This paragraph 5 will apply to the
Participant if, before the last day of the final Performance Period, either the
Participant incurs a Permanent Disability or the Participant incurs a Date of
Termination by reason of death, Disability, or Retirement, subject to the
following:

 

(a)                                  Death.  If the Participant’s Date of
Termination occurs by reason of death, the following provisions of this
paragraph (a) will apply:

 

(i)  Effect on Performance Periods.  For each Installment for any Performance
Period that ends after the Date of Termination, the Participant’s estate will
receive, in lieu of any other payment with respect

 

3

--------------------------------------------------------------------------------


 

to such Installment, an amount equal to the portion of the Principal Amount
attributable to that Installment (without regard to the actual performance of
Adjusted Book Value or Operating Return on Equity).

 

(ii)  Reinstatement Payments.  Solely for purposes of determining eligibility
for payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.

 

(iii)  Vesting.  The Participant will be vested in the amounts payable under
paragraph (i) above.

 

(iv)  Payment Date.  Payments under paragraph (i) above will be due on the
Payment Date, which, for such payments, will be the Date of Termination. 
Payment of amounts, if any, that become payable under paragraph 2(c) will be
made at the time specified under paragraph 2(c).

 

(b)                                 Permanent Disability.  If the Participant
incurs a Permanent Disability prior to his Date of Termination, the following
provisions of this paragraph (b) will apply:

 

(i)  Effect on Performance Periods.  For each Installment for any Performance
Period that ends after the Participant incurs a Permanent Disability, the
Participant will receive, in lieu of any other payment with respect to such
Installment, an amount equal to the portion of the Principal Amount attributable
to that Installment (without regard to the actual performance of Adjusted Book
Value or Operating Return on Equity).

 

(ii)  Reinstatement Payments.  Solely for purposes of determining eligibility
for payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.

 

(iii)  Vesting.  The Participant will be vested in the amounts payable under
paragraph (i) above.

 

(iv)  Payment Date.  Payments under paragraph (i) above will be due on the
Payment Date, which, for such payments, will be the date on which the
Participant incurs a Permanent Disability.  Payment of amounts, if any, that
become payable under paragraph 2(c) will be made at the time specified under
paragraph 2(c).

 

(c)                                  Disability.  If the Participant’s Date of
Termination occurs by reason of Disability (and unless he has previously
incurred a Permanent Disability), the following provisions of this paragraph
(c) will apply:

 

4

--------------------------------------------------------------------------------


 

(i)  Effect on Performance Periods.  The last day of each of the Performance
Periods will be determined in accordance with paragraph 1 without regard to this
paragraph (c).

 

(ii)  Reinstatement Payments.  For purposes of applying paragraph 2(c), the
Participant will be considered to have remained employed (and not have incurred
a Date of Termination) during all of the Performance Periods.

 

(iii)  Vesting.  For purposes of paragraph 3, the Participant will be vested in
the Award Payment for any Performance Period ending after the Date of
Termination.

 

(iv)  Payment Date.  The Payment Date will be determined in accordance with
paragraph 4 without regard to this paragraph (c); provided that for amounts, if
any, that become payable under paragraph 2(c), payment will be made at the time
specified under paragraph 2(c).

 

(d)                                 Retirement.  If the Participant’s Date of
Termination occurs by reason of Retirement, the following provisions of this
paragraph (d) will apply:

 

(i)  Effect on Performance Periods.  The last day of each of the Performance
Periods will be determined in accordance with paragraph 1 without regard to this
paragraph (d).

 

(ii)  Reinstatement Payments.  For purposes of determining eligibility for
payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.

 

(iii)  Vesting.  For purposes of paragraph 3, the Participant will be vested in
the Award Payment for any Performance Period ending after the Date of
Termination.

 

(iv)  Payment Date.  The Payment Date will be determined in accordance with
paragraph 4 without regard to this paragraph (d); provided that for amounts, if
any, that become payable under paragraph 2(c), payment will be made at the time
specified under paragraph 2(c).

 

6.  Recoupment and Applicable Plans.

 

(a)                                  Notwithstanding anything in this Agreement
to the contrary, the Participant’s rights with respect to the Award shall be
subject to the Assured Guaranty Ltd. Executive Officer Recoupment Policy as in
effect on the Grant Date, a copy of which policy is set forth in the Company’s
Code of Conduct, and which generally will not apply to Participants who are not
Executive Officers for purposes of SEC rules.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Award Payments described in the Award
Letter are granted under and pursuant to the terms of the Plan and Section 4
(relating to Cash Incentive Awards) of the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “LTIP”) and are intended to constitute performance-based
compensation as that term is used in the LTIP and section 162(m) of the Code. 
In no event may the amount payable under these Award Terms, when added to any
other amounts payable under Section 4 of the LTIP to the Participant that are
intended to constitute “performance-based compensation” as that term is used in
the LTIP and section 162(m) of the Code, exceed the limit imposed by
Section 5.2(e)(v) of the LTIP for the applicable performance period.  Subject to
paragraph (a) above, the terms of this Agreement shall be subject to the terms
of the LTIP and the Plan, and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the LTIP and the Plan.

 

7.  Definitions.  For purposes of these Award Terms, the definitions set forth
in this paragraph 7 or elsewhere in these Award Terms shall apply.  Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan or LTIP is similarly used in these Award Terms.

 

(a)                                  Adjusted Book Value.  The “Adjusted Book
Value” of the Company as of any date shall equal shareholders’ equity
attributable to Assured Guaranty Ltd. (which excludes noncontrolling interest in
consolidated entities) adjusted for the following:

 

(i) Elimination of the effects of consolidating financial guaranty variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not accounting principles generally
accepted in the United States of America (GAAP) requires consolidation;

 

(ii)  Elimination of the after-tax non-credit impairment unrealized fair value
gains (losses) on credit derivatives, which is the amount in excess of the
present value of the expected estimated economic credit losses and non-economic
payments;

 

(iii)  Elimination of the after-tax unrealized gains (losses) on the Company’s
committed capital securities;

 

(iv) Elimination of after-tax unrealized gains(losses) on the Company’s
investments that are recorded as a component of accumulated other comprehensive
income (excluding foreign exchange revaluation);

 

(v) Elimination of the after-tax deferred acquisition costs;

 

(vi) Addition of the after-tax net present value of estimated future revenue
from the Company’s credit derivative in-force book of business, net of

 

6

--------------------------------------------------------------------------------


 

reinsurance, ceding commissions and premium taxes for contracts without expected
economic losses, and is discounted at the Company’s approximate tax-equivalent
investment yield; and

 

(vii) Addition of the after-tax value of the net unearned premium reserve on
financial guaranty contracts in excess of expected loss to be expensed, net of
reinsurance.

 

Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Adjusted Book Value as it deems necessary or
desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions).  However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).

 

(b)                                 Date of Termination.  A Participant’s “Date
of Termination” means the first day on which the Participant is not employed by
the Company or any Subsidiary, regardless of the reason for the termination of
employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Subsidiary or between two Subsidiaries, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant continues to be or
becomes a Director; and further provided that the Participant’s employment shall
not be considered terminated while the Participant is on a leave of absence from
the Company or a Subsidiary approved by the Participant’s employer.  If, as a
result of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, at the end of the 30-day
period following the transaction, employed by the Company or an entity that is
then a Subsidiary, then the occurrence of such transaction shall be treated as
the Date of Termination.

 

(c)                                  Director.  The term “Director” means a
member of the Board, who may or may not be an employee of the Company or a
Subsidiary.

 

(d)                                 Disabled.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 180 days.  The Participant shall be considered to be Permanently Disabled
if he would be treated as “disabled” in accordance with the provisions of Treas.
Reg. §1.409A-3(i)(4).

 

7

--------------------------------------------------------------------------------


 

(e)                                  Operating Return on Equity.  Operating
Return on Equity represents operating income (as defined below) for the
specified period divided by the average of operating shareholders’ equity at the
beginning and the end of that period.  Operating shareholders’ equity is a
non-GAAP financial measure calculated as shareholders’ equity attributable to
Assured Guaranty Ltd. reported under accounting principles generally accepted in
the United States of America (GAAP), subject to the following adjustments:

 

(i) Elimination of the effects of consolidating financial guaranty variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not GAAP requires consolidation;

 

(ii) Elimination of the after-tax non-credit impairment unrealized fair value
gains (losses) on credit derivatives, which is the amount in excess of the
present value of the expected estimated economic credit losses and non-economic
payments;

 

(iii) Elimination of the after-tax fair value gains (losses) on the Company’s
committed capital securities;

 

(iv)Elimination of the after-tax unrealized gains (losses) on the Company’s
investments that are recorded as a component of accumulated other comprehensive
income (excluding foreign exchange revaluation).

 

Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Operating Return on Equity as it deems necessary
or desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions).  However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).

 

(f)                                    Operating Income.  Operating income is a
non-GAAP financial measure defined as net income (loss) attributable to Assured
Guaranty Ltd. adjusted for the following:

 

(i) Elimination of the after-tax realized gains (losses) on the Company’s
investments except for gains and losses on securities classified as trading;

 

(ii) Elimination of the after-tax non-credit impairment fair value gains
(losses) on credit derivatives, which is the amount in excess of the present
value of the expected estimated economic credit losses and non-economic
payments;

 

8

--------------------------------------------------------------------------------


 

(iii) Elimination of the after-tax fair value gains (losses) on the Company’s
committed capital securities;

 

(iv) Elimination of the after-tax foreign exchange gains (losses) on revaluation
of net premium receivables and loss and loss adjusted expense reserves;

 

(v)Elimination of the effects of consolidating financial guaranty variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not GAAP requires consolidation; and

 

(vi) Elimination of goodwill and settlement of pre-existing relationships.

 

Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s operating income as it deems necessary or
desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions).  However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).

 

(g)                                 Performance Period.  The “Performance
Period” will be determined in accordance with paragraph 1.

 

(h)                                 Plan.  “Plan” means the Assured Guaranty
Ltd. Performance Retention Plan.

 

(i)                                     Principal Amount.  The “Principal
Amount” with respect to the Participant will be the Principal Amount as stated
in the Award Letter.

 

(j)                                     Retirement.  “Retirement” of a
Participant will be determined in accordance with the following:

 

(i)  Retirement shall mean the occurrence of a Participant’s Date of Termination
with the consent of the Participant’s employer after the Participant has
completed five years of service and attained age 55.

 

(ii)  For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries.  If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the Company or its Subsidiaries, years of
service shall also include service with ACE Limited and its subsidiaries
occurring prior to such the initial public offering.

 

9

--------------------------------------------------------------------------------


 

(iii)  Notwithstanding that the Participant’s Date of Termination satisfies the
requirements of paragraph (i) above, the Participant will not be considered to
have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the last day of the Performance Period applicable to that
Installment, regardless of whether such entity is owned or controlled by the
Participant; provided that the Participant may devote reasonable time to the
supervision of his personal investments, and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that the
Committee, in its discretion, determines that such activities are consistent
with the Participant’s Retirement.

 

(iv)  At the request of the Committee, and as a condition of receiving the Award
Payment with respect to a Performance Period, the Participant shall be required
to provide a listing of the activities engaged in by the Participant following
the Participant’s Date of Termination and prior to the end of the Performance
Period and such other information that the Committee determines may be necessary
from time to time to establish whether the Participant has acted in a manner
that is consistent with the requirements of paragraph (iii) above.  Such listing
and information shall be provided promptly by the Participant, but in no event
more than 10 days after written request is delivered to the Participant.

 

(v)  At the request of the Participant, the Committee shall determine whether a
proposed activity of the Participant will be consistent with the requirements of
paragraph (iii) above.  Such request shall be accompanied by a description of
the proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination.  Such a determination shall be made promptly, but in no event
more than 30 days after the written request, together with any additional
information requested of the Participant, is delivered to the Committee.

 

(vi)  If, with respect to any Performance Period,  a Participant engages in one
or more activities that the Committee determines to be inconsistent with
Retirement, as set forth in paragraph (iii) above, the right to the Award
Payment with respect to that Performance Period may be canceled by the
Committee.

 

(vii)  If, after the Participant’s Date of Termination, an Award is otherwise
payable in accordance with paragraphs 2(b) and 2(c): (A) the determination of
whether the Participant has Retired and is entitled to such payment shall be
contingent on the Participant having satisfied the requirements of paragraph
(iii) above through the last day of the

 

10

--------------------------------------------------------------------------------


 

Subsequent Performance Period in which the performance occurs which gives rise
to the payment under paragraphs 2(b) and 2(c); and (B) the requirement to
provide information pursuant to paragraph (iv) above shall apply for periods
through the last day of such Subsequent Performance Period.

 

11

--------------------------------------------------------------------------------